                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                               3:20-cv-426-MOC-DSC

DANA C. WATTLEY, as Administrator )
of the Estate of ANDERSON DAVID C. )
BIGGERS, JR.,                       )
                                    )
                    Plaintiff,      )
                                    )                                ORDER
vs.                                 )
                                    )
CITY OF CHARLOTTE et al.,           )
                                    )
                    Defendants.     )
___________________________________ )


       THIS MATTER comes before the Court on two consolidated Motions to Dismiss.

Defendant City of Charlotte filed a Motion to Dismiss for Failure to State a Claim (Doc. No. 5),

and Defendants Detective Peacock and Detective Lowe filed a Motion to Dismiss for Lack of

Subject Matter Jurisdiction and for Failure to State a Claim. (Doc. No. 7).

       I.      PROCEDURAL BACKGROUND

       Plaintiff Dana C. Wattley (“Plaintiff”) brings this action as the administrator of her son’s

estate, Anderson David C. Biggers (“Decedent”), alleging that the Defendants’ failure to

adequately investigate the Decedent’s murder (i) posthumously violated the Decedent’s

substantive due process rights; and/or (ii) were negligent in their murder investigation.

       Plaintiff brings a total of four counts on behalf of the Decedent’s estate against Peacock

and Lowe in their “individual and personal capacity” and against their employer, the City of

Charlotte: (1) Count I includes a Section 1983 claim presumptively against Peacock and Lowe in

                                                 1




      Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 1 of 9
their individual capacities, while referencing without elaboration analogous state constitutional

claims against the Defendants; (2) Count II is a Section 1983 Monell claim against the City of

Charlotte; (3) Count III is what Plaintiff styles as a § 1983 “Canton claim” (i.e., failure to train)

against the City of Charlotte; and (4) Count IV is a negligence claim against “CMPD” (i.e.,

presumptively the City of Charlotte).

       Defendants are entitled to dismissal of these claims as a matter of law. As detailed below,

Plaintiff lacks standing, the Constitution does not recognize a right to have third parties

investigated or prosecuted, and under North Carolina law, the public duty doctrine directly

precludes such a claim.

       II.      FACTUAL ALLEGATIONS

         Although the Complaint is quite lengthy, the factual allegations pertinent to

 Defendants’ Motion to Dismiss are few.

         At around 9:00 p.m. on May 27, 2017, the Decedent “went with some friends… to buy

 a small amount of marijuana, approximately one ounce. [Decedent] drove his car,” and “had

 sufficient funds to buy the marijuana.” (Doc. 1 at ¶ 10.) The Decedent and his two friends

 traveled to the parking lot of a nearby grocery store “to purchase the marijuana from Ryan

 Douglas.” (Id. at ¶ 11.) An individual named James Thomas was with Ryan Douglas in the

 parking lot. (Id. at ¶ 12.)

         Upon meeting Douglas and Thomas, the Decedent exited his vehicle and got into

 theirs. (Doc. 1 at ¶ 16.) Thomas then shot the Decedent “in the lower-right back area, one

 time,” which killed the Decedent. (Id. at ¶¶ 16-17). “[T]his was a set-up to kill [the Decedent],


                                                  2




      Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 2 of 9
 resulting from a prior disagreement.” (Id. at ¶ 18.)

         Thereafter, the Complaint alleges “deliberate indifference” and “negligence” in

 Detectives Peacock and Lowe’s investigation into the Decedent’s murder. (See, e.g., Doc. 1 at

 ¶¶ 81-82). Plaintiff supports these allegations with the following examples: “[CMPD] did not

 focus its investigation on how Decedent’s body was laid out in the parking lot, as it did not

 look natural” (Id. at ¶ 81(1)); “Detectives came to self-defense conclusion too quickly and did

 not aggressively attempt to find out what happened…” (Id. at ¶ 81(11)); “[t]he case could have

 been presented to the Federal authorities, given more liberal self-defense rules, but was not”

 (Id. at ¶ 81(12)); “[t]he case file is not complete, with sufficient documentation as to what was

 done and what was not done in this case” (Id. at ¶ 81(14)); “Detective’s (sic) Peacock and

 Lowe were negligent when questioning Jose” (Id. at ¶ 81(16)); “Detectives Peacock and Lowe

 were negligent when questioning Jose and Thiemann” (Id. at ¶ 81(17)); “Plaintiff told

 Detective Lowe, that one-year prior to the homicide, that Decedent’s vehicle was shot-up…

 CMPD did not follow-up on this information” (Id. at ¶ 81(29)).

         Plaintiff alleges similar examples in the Complaint in attempting to impose vicarious

 liability and respondeat superior claims against the City of Charlotte, as well as Monell and

 Canton liability.

       III.    STANDARD OF REVIEW

       The burden to prove jurisdiction is on the Plaintiff. Adams v. Bain, 697 F.2d 1213, 1219

(4th Cir. 1982). In determining whether the Court has jurisdiction, “the district court is to regard

the pleadings’ allegations as mere evidence on the issue, and may consider evidence outside the


                                                  3




      Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 3 of 9
pleadings without converting the proceeding to one for summary judgment.” Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991).

       Standing is an indispensable element of federal jurisdiction. Federal courts “are not at

liberty to resolve every grievance over government policy, no matter how significant, for Article

III of the Constitution confines the federal courts to adjudicating actual cases and controversies.”

Doe v. Obama, 631 F.3d 157, 160 (4th Cir. 2011) (quoting Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (internal quotations and citations omitted). To have standing:

       [A] plaintiff must be able to show: (1) it has suffered an “injury in fact” that is (a)
       concrete and particularized and (b) actual or imminent, not conjectural or
       hypothetical; (2) the injury is fairly traceable to the challenged action of the
       defendant; and (3) it is likely, as opposed to merely speculative, that the injury
       will be redressed by a favorable decision.

Lane v. Holder, 703 F.3d 668, 671 (4th Cir. 2012) (quoting Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000).

       Federal Rule of Civil Procedure 12(b)(6) provides that a motion may be dismissed for

failure to state a claim upon which relief can be granted. A motion to dismiss pursuant to Rule

12(b)(6) tests the sufficiency of the complaint without resolving contests of fact or the merits of a

claim. Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). Thus, the Rule

12(b)(6) inquiry is limited to determining if the allegations constitute “a short and plain

statement of the claim showing the pleader is entitled to relief” pursuant to Federal Rule of Civil

Procedure 8(a)(2). To survive a defendant’s motion to dismiss, factual allegations in the

complaint must be sufficient to “raise a right to relief above a speculative level.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Thus, a complaint will survive if it contains “enough


                                                  4




      Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 4 of 9
facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570).

        For the purposes of a Rule 12(b)(6) analysis, a claim has facial plausibility “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” (Id.) (quoting Twombly, 550 U.S. at 556). The

Court must draw all reasonable factual inferences in favor of the plaintiff. Priority Auto Grp.,

Inc. v. Ford Motor Co., 757 F.3d 137, 139 (4th Cir. 2014). In a Rule 12(b)(6) analysis, the Court

must separate facts from legal conclusions, as mere conclusions are not entitled to a presumption

of truth. Iqbal, 556 U.S. at 678. Importantly, “[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.” (Id.). However, well-pleaded

factual allegations are entitled to a presumption of truth, and the court should determine whether

the allegations plausibly give rise to an entitlement to relief. (Id. at 679).

        III.    DISCUSSION

               A. STANDING

        Plaintiff brings this action as administrator of the Decedent’s estate against the detectives

investigating the circumstances surrounding the Decedent’s death and those detectives’

employer, the City of Charlotte. As detailed below, however, Plaintiff has no standing to bring

these claims because (i) the two statutes which generally allow her to bring claims as the

administrator of the Decedent’s estate do not apply here; and (ii) private citizens do not have

standing to challenge the criminal investigation or prosecution of another.

        Given that standing is jurisdictional, for the reasons identified above and elaborated upon


                                                   5




      Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 5 of 9
below, the Complaint is dismissed in accordance with Rule 12(b)(1) of the Federal Rules of Civil

Procedure. See, e.g., City of Los Angeles v. Lyons, 461 U.S. 95, 101 (1983).

                      1. North Carolina Survivorship and Wrongful Death Statutes

           “As 42 U.S.C. § 1983 does not provide for survival of claims, we consult the law of the

forum state—the North Carolina survival statute—to determine whether the claim survives.”

Brown v. Town of Cary, 706 F.3d 294, 299 (4th Cir. 2013), abrogated on other grounds by Reed

v. Town of Gilbert, Ariz., 576 U.S. 155 (2015). The state claims are, therefore, governed by

North Carolina law.

        N.C. GEN. STAT. § 28A-18-1 “provides that claims in favor or against a decedent at the

time of his death shall survive to and against the personal representative or collector of his

estate.” State Auto Ins. Co. v. Blind, 185 N.C. App. 707, 708 (2007) (internal quotation marks

omitted.) Claims brought under this statute “are generally known as ‘survivorship actions.’” (Id.

at 710).

        Similarly, “[c]laims filed pursuant to N.C. GEN. STAT. § 28A-18-2(a) are generally

known as ‘wrongful death actions.’” (Id. at 711). “A wrongful death action is a creature of

statute and may be brought only as the authorizing statutes permit.” Burcl v. North Carolina

Baptist Hosp., Inc., 306 N.C. 214, 217 (1982). The wrongful death statute provides in relevant

part:

        When the death of a person is caused by a wrongful act, neglect or default of another,
        such as would, if the injured person had lived, have entitled him to an action for damages
        therefor, the person or corporation that would have been so liable… shall be liable to an
        action for damages, to be brought by the personal representative… of the decedent.

N.C. GEN. STAT. § 28A-18-2(a) (emphasis added).

                                                  6




        Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 6 of 9
       The U.S. District Court for the Eastern District of North Carolina summarizes the two

North Carolina statutes and their respective relationships succinctly:

       Survival claims are brought after death for injuries sustained before death and inure to the
       benefit of the estate… By contrast, a wrongful death claim provides relief where a
       defendant’s actions cause injury proximately resulting in the decedent’s death, with all
       recovery inuring to the benefit of decedent’s heirs…

Sparks v. Oxy-Health, LLC, 134 F. Supp. 3d 961, 969 n.3 (E.D.N.C. 2015).

       According to the factual allegations of the Complaint, on May 27, 2017, the Decedent

was shot and killed by James Thomas, in the vehicle of Ryan Douglas in the parking lot of a

grocery store while purchasing a small quantity of marijuana. (Doc. 1, ¶ 10, ¶¶ 15-16.)

       All of the alleged investigative conduct identified in the Complaint as the impetus for the

claims against the Defendants, however, occurred after the Decedent’s death. Thus, the claim

putatively “in favor” of the Decedent did not exist “at the time of his death,” as required for the

North Carolina survivorship statute to apply. See N.C. GEN. STAT. § 28A-18-1. Nor does the

North Carolina wrongful death statute apply because the “wrongful act, neglect or default”

alleged in the Complaint of the Defendants did not cause “the death of a person [i.e., the

Decedent].” See N.C. GEN. STAT. § 28A-18-2(a).1

       Neither of these statutes contemplate posthumous claims brought by administrators on




1 Further illustrating the inherent issue of Plaintiff’s capacity to bring this claim to begin with, if
Plaintiff seeks standing through the wrongful death statute, then her claims are barred under that
two-year statute of limitations. See, N.C. GEN. STAT. § 1-53(4); see also, Nat’l Advertising Co. v.
City of Raleigh, 947 F.2d 1158, 1161 (4th Cir. 1991), cert. denied, 504 U.S. 931 (1992) (statute
of limitations for § 1983 claims “borrowed from the analogous state statute of limitations.”). If,
rather, Plaintiff seeks standing through the survivorship statute, then the claim never accrued
because it would have had to accrue before Decedent’s death to have caused it.
                                                    7




      Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 7 of 9
behalf of decedents. Therefore, under either statute, Plaintiff lacks standing to bring the putative

claims under either Section 1983 or state law.

                    2. Constitutional Claim of Insufficient Prosecution or Investigation

       Plaintiff also lacks standing because the U.S. Supreme Court has held that “a private

citizen lacks a judicially cognizable interest in the prosecution or nonprosecution of another.”

Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Following the Court’s lead, various circuit

courts of appeal have concluded that parties lack standing specifically as to seeking relief for

inadequate criminal investigations. The Fifth Circuit dismissed an appeal per curiam as “without

arguable merit and… frivolous,” where a pro se individual alleged that a police department

“fail[ed] to investigate adequately the shooting death of his mother.” Autrey v. Mississippi, 66 F.

Appx. 523, 1 (5th Cir. 2003). The Tenth Circuit also reasoned that a father did not have a “any

recognized legally valid right, or even privilege” that was violated by a district attorney’s refusal

to prosecute an individual whom the father thought had killed his son. Dohaish v. Tooley, 670

F.2d 934, 937 (10th Cir. 1982).

       The Fourth Circuit likewise reasoned, in the context of applying qualified immunity to

law enforcement officers on a failure to investigate a claim, that private citizens have “no right to

a criminal investigation or criminal prosecution of another” . . . “[n]or do private citizens have

standing to request the prosecution of another.” Smith v. McCarthy, 349 F. App’x. 851, 859 n.12

(4th Cir. 2009) (citing Sattler v. Johnson, 857 F.2d 244, 277 (4th Cir. 1988); Linda R.S., 410

U.S. 619).

       Plaintiff has the burden to establish subject-matter jurisdiction and has failed to do so.


                                                  8




      Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 8 of 9
Plaintiff lacks standing in this case because (1) claims made wholly on posthumous conduct are

not contemplated by North Carolina’s survivor statute; and (2) private citizens lack standing to

allege a claim for insufficiency of a criminal investigation of another. Thus, applying Linda R.S.

to this case, the Complaint is dismissed for lack of standing in its entirety.

       IV.      CONCLUSION

       Because the Court resolves the case on standing grounds under Rule 12(b)(1), the Court

does not proceed to an analysis of other arguments raised by the parties. In sum, Defendants’

Motions to Dismiss (Doc. No. 5; Doc. No. 7) are GRANTED, and the claims against Detectives

Peacock and Lowe as well as the City of Charlotte are dismissed with PREJUDICE.

       IT IS, THEREFORE, ORDERED that:

       1. The Motions to Dismiss for Lack of Subject Matter Jurisdiction and Failure to State a

             Claim, filed by Defendants, (Doc. No. 5; Doc. No. 7) are GRANTED.



                                                      Signed: March 30, 2021




                                                  9




      Case 3:20-cv-00426-MOC-DSC Document 15 Filed 03/31/21 Page 9 of 9
